Robinson, J.,
delivered the opinion of the Court.
The appellant, a married woman, united with her husband in an assignment of property for the common benefit of their creditors; and this hill is filed by the wife, to set aside the assignment as fraudulent, because it does not upon its face embrace the entire property of the grantors.
Whether the assignment is liable to the objection now urged against it, is a question not necessary to be decided here, for if it be conceded that it does not embrace all the property of the grantors, real and personal, and is therefore void under the statute of 13 Elizabeth ; it is nevertheless binding on the grantors. Steuart vs. Iglehart, 7 G. & J., 132 ; Freeman vs. Sedgwick, 6 Gill, 28; Dorsey vs. Smithson, 6 H. & J., 61; Chessman vs. Exall, 6 Exch., 341; Cushwa vs. Cushwa, 5 Md., 44; Newson vs. Douglass, 7 H. & J., 417.
The statute of Elizabeth was passed for the protection of creditors, and it declares accordingly that all conveyances, &c., with “intent to delay, hinder or defraud” creditors shall he void.
Its provisions, however, do not in any manner affect the rights of the parties to the conveyance, and these must therefore be determined by the principles of the common law. By the common law it is well settled that no one shall be permitted to take advantage of his own wrong. In such cajses the maxim of “ in pari delicto ” applies, and the grantee is permitted to retain the property not from any merit of his own, but because the law will not lend *563its aid. to a party seeking to set aside Ms own fraudulent act. Nellis vs. Clark, 4 Hill, 424 ; Stewart vs. Kearney, 6 Watts, 453 ; Murphy vs. Hubert, 16 Penna., 50.
But although a fraudulent conveyance is binding on the grantor, yet it is declared by the statute to be void as to creditors, and as against them, it has been repeatedly held that no title passes to the grantee. Bridges vs. Hindes, 16 Md., 101; Insurance Co. vs. Wallis, 23 Md., 173 ; Rosenberg &. Blondheim vs. Moore, 11 Md., 377; Barnitz vs. Rice, et al., 14 Md., 24.
Nor is it necessary in order to bring the conveyance within the spirit of the statute, that there should be an actual intent on the part of the grantor to perpetrate a fraud. If the necessary effect and operation of the instrument be to hinder, delay or defraud creditors, the legal presumption is, that it was made for that purpose. Grover vs. Wakeman, 11 Wend., 187; Sturdivant vs. Davis, 5 Ired., 365; Enders vs. Swayne, 8 Dana, 103; Nicholson vs. Leavett, 6 N. Y., 510; Janes vs. Whitbread, 20 Law T. C. P., (N. S.,) 217.
Notions of right and wrong vary of course with each individual person, and in declaring that every one must intend the legal consequences of his own voluntary act, the law provides a more certain and reliable standard by which the intention is to be ascertained.
Wherever then the effect of a conveyance is upon its face to hinder and delay creditors, it will be construed as void against such creditors, without stopping to inquire what may have been the actual intention of the grantor.
Nor does the fact that the appellant is a married woman affect the question. Under the laws of this State, she may make an assignment of her property for the benefit of creditors, and when made, such assignment is subject to and governed by the same principles that govern and control assignments made by other persons.
*564(Decided 26th February, 1879.)
For these reasons the order of the Court dissolving the injunction will he affirmed.

Order affirmed, and cause remanded.